Citation Nr: 0816625	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbosacral strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from April 1957 to 
April 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The duty to 
assist includes providing a new examination when evidence 
indicates that a disability has worsened and the available 
evidence is too old for an adequate evaluation of the current 
condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993); see also 38 C.F.R. § 3.326 (a) (2007).  The most 
recent VA examination was over 4 years ago, in April 2004.  
At that examination, the veteran denied any radiating back 
pain and the examiner found no evidence of disc disease.  
Since that time, however, the veteran has reported back pain 
that radiates to the bilateral legs.  Additionally, recent 
private medical records diagnosed degenerative disc disease 
and indicated a possible neurological component to the lumbar 
spine disability.  Accordingly, the RO must provide the 
veteran with orthopedic and neurologic examinations. 



Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), to include notice that the 
veteran must provide or request that VA 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the 
consequent effect on employment and daily 
life; notice of the specific requirements 
of the pertinent diagnostic code; notice 
of the assignment of disability 
evaluations and effective dates; and 
notice of the types of evidence available 
to establish entitlement to an increased 
evaluation.

2.  The RO must afford the veteran 
orthopedic and neurologic examinations to 
determine the current severity of his 
service-connected lumbar spine disability.  
The claims file must be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination(s).  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further studies deemed 
relevant by the examiner(s) must also be 
conducted.  The examiner(s) must record 
all pertinent medical complaints, 
symptoms, and clinical findings, in 
detail.  As to all information requested 
below, a complete rationale for all 
opinions must be provided, and the 
report(s) prepared must be typed.  A 
complete rationale for all opinions must 
be provided.

The examiner must conduct range of motion 
studies on the lumbosacral spine, to 
specifically include forward flexion, 
extension, left and right lateral flexion, 
and left and right lateral rotation.  The 
examiner must note if there is ankylosis 
of the entire thoracolumbar spine, or 
whether the entire spine is fixed in 
flexion or extension.  The examiner must 
first record the range of motion observed 
on clinical evaluation, in terms of 
degrees.  If there is clinical evidence of 
pain on motion, the examiner must indicate 
the degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the orthopedic examiner must render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc.  
Objective evidence of loss of functional 
use can include the presence or absence of 
muscle atrophy and/or the presence or 
absence of changes in the skin indicative 
of disuse due to the service-connected 
lumbar spine disability.  The examiner 
must also provide an opinion regarding 
whether the veteran's complaints of pain 
and any demonstrated limitation of motion 
are supported by objective evidence of 
lumbosacral pathology.  If an opinion 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  

The examiner must determine the existence 
and extent of any neurological 
manifestations related to the veteran's 
service-connected lumbar spine disability, 
to include degenerative disc disease.  The 
examiner must report any neurological 
complaints or findings attributable to the 
lumbar spine disability, including any 
noted during nerve conduction and/or 
electromyography studies.  The examiner 
must state whether there are any other 
neurological abnormalities present, 
including but not limited to, erectile 
dysfunction and bladder dysfunction, and 
opine as to whether they are related to 
the service-connected lumbar spine 
disability.  It must also be noted whether 
the veteran has intervertebral disc 
syndrome; if so, the examiner must state 
whether the veteran experiences 
incapacitating episodes, as defined by 38 
C.F.R. § 4.71, and the frequency and total 
duration of such episodes over the course 
of the past 12 months.  If an opinion 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



